DAY, J.
Epitomized Opinion
Hogle was injured while working for the Mt. Vernon Bridge Co., which was a subscriber to the state insurance fund. The Industrial Commission heard his claim and ordered compensation to be disbursed *844from the state insurance fund and ordered the doctor’s hijlis paid, but made no order as to compensation to be paid Hogle and took no final action fixing the amount of compensation. Hogle appealed to the Common Pleas, where a verdict was rendered for him. The judgment was affirmed by the Court of Appeals. Error was prosecuted to this court. Held:
Attorneys — John G. Price, Atty. Gen, R. R. Zur-mehly, Columbus, and Paul M. Ashbaugh, Mt. Vernon, for Commission; Ewalt & Blair, Mt. Vernon, for Hogle.
By 1465-90 GC. an appeal lies only in case the final action of the Commission denies the claimant the right to participate in the fund based on one or more of the grounds enumerated. Every fact was here found in favor of claimant. There was no final action upon the statutory grounds- “Final action” giving the right to appeal means a denial of the right to participate at ajll in the state fund- Snyder v..Board, 94 OS- 342- The Common Pleas therefore has no jurisdiction to entertain the action. Defendant’s motion for a directed verdict should have been sustained- Judgment reversed.